              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00097-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )                      ORDER
                                )                       AND
              vs.               )               JUDGMENT OF ACQUITTAL
                                )
RALPH DOUGLAS HUSBY,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on receipt of the Forensic Mental

Health Evaluation prepared by Dr. Miriam Kissin at the Federal Medical

Center in Devens, Massachusetts, filed herein on April 20, 2021. [Doc. 90].

The Court conducted a hearing on this matter on June 17, 2021.

I.    PROCEDURAL BACKGROUND

      On August 8, 2018, the Defendant Ralph Douglas Husby was charged

in a Bill of Indictment with one count of bank robbery by force and in so doing

assault by use of a dangerous weapon, all in violation of 18 U.S.C. § 2113(a)

and (d), and one count of possession and brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

[Doc. 1]. On August 31, 2020, the Court conducted a bench trial and, based

upon the facts as stipulated by the parties, thereafter entered a Special
Verdict finding Mr. Husby not guilty only by reason of insanity as to all

charges and allowing Mr. Husby to self-report to a facility, as designated by

the Attorney General, for an evaluation pursuant to 18 § U.S.C.

4247(c)(4)(C). [Doc. 88]. The Attorney General designated the Federal

Medical Center in Devens, Massachusetts (“FMC Devens”) as a suitable

facility for that evaluation, and the Defendant self-reported as instructed by

the Court. On December 18, 2020, upon FMC Devens advising the

evaluation was complete, the Court allowed the Defendant to be released

under the same terms of release previously set by the Magistrate Judge.

[Doc. 89].

      On April 20, 2021, the Forensic Mental Health Evaluation was filed with

the Court for the purpose of determining whether the Defendant is suffering

from a mental disease or defect as a result of which his release would create

a substantial risk of bodily injury to another person or serious damage to

property of another, pursuant to 18 U.S.C. § 4247(c)(4)(C). [Doc. 90]. After

considering various risk factors and mitigating factors, it is the opinion of Dr.

Kissin that “given Mr. Husby’s continued improved mental health, advanced

age, and mitigate[ing] factors … his continued release to the community

would not create a substantial risk of bodily injury to another person or




                                       2
serious damage to property of another. As such, he is not recommended for

civil commitment proceedings.” [See Doc. 90 at 12].

      On June 17, 2021, the Court held an uncontested hearing pursuant to

18 U.S.C. § 4243(d).

II.   ANALYSIS

      Title 18 of the United States Code, Section 4243 establishes the

procedures for the treatment of insane acquittees. Following the entry of a

special verdict of not guilty only by reason of insanity, the Court is required

to commit the defendant to a “suitable facility” for a psychiatric or

psychological evaluation. 18 U.S.C. §§ 4243(a) and 4247(b). Thereafter,

Court must then hold a hearing to determine whether the defendant can

satisfy his burden1 of proving that his release would not create a substantial

risk of bodily injury to another person or serious damage to property of

another due to a present mental disease or defect. 18 U.S.C. §




1 Section 4243(d) provides that where the defendant was charged with an offense
involving bodily injury to or serious damage to the property of another person, or which
involved a substantial risk of such injury or damage, the defendant must show that his or
her release does not create a substantial risk of bodily injury or property damage by clear
and convincing evidence. 18 U.S.C. § 4243(d). For any other offense, the standard is only
a preponderance of the evidence. Id. Because the Court concludes that the offenses with
which Mr. Husby was charged did involve a substantial risk of bodily injury to or serious
damage to the property of another person, the clear and convincing standard will be
applied in this case. See United States v. Jackson, 19 F.3d 1003, 1007 (5th Cir. 1994)
(applying clear and convincing standard where defendant was found not guilty by reason
of insanity of 18 U.S.C. §§ 2113(a) and (d), 924(c)(1) offenses).
                                            3
4243(c),(d),(e). Section 4243(e) provides that if the Court “fails to find” that

the defendant has met this burden, it shall commit the defendant to the

custody of the Attorney General. 18 U.S.C. § 4243(e). If the Court finds,

however, that the defendant has satisfied this burden and has shown that his

release does not pose a substantial risk of bodily injury to another person or

serious damage to property of another, then the Court must order the

defendant's unconditional release. See United States v. Baker, 155 F.3d

392, 395 (4th Cir .1998); see also United States v. Livesay, 600 F.3d 1248,

1251 (10th Cir.2010); United States v. Stewart, 452 F.3d 266, 270 (3d

Cir.2006).

      In the present case, it is the opinion of Dr. Kissin that Mr. Husby’s

severe major depressive disorder, with psychotic features, is in full remission

and he has various protective factors which mitigate his overall risk for

violence. [Doc. 90 at 9-11]. It is further the opinion of Dr. Kissin that Mr.

Husby’s continued release to the community would not create a substantial

risk of bodily injury to another person or serious damage to the property of

another due to his mental illness. [Id. at 12]. Finally, Dr. Kissin does not

recommend Mr. Husby for civil commitment proceedings. [Id.].

      Upon review of the Forensic Mental Health Evaluation prepared by Dr.

Kissin, as well as the prior psychiatric forensic evaluation prepared by Dr.


                                       4
Johnson at the UNC School of Medicine, the Court finds and concludes that

Mr. Husby has demonstrated by clear and convincing evidence that his

release would not present a substantial risk of bodily injury to another person

or serious damage to the property of another due to a present mental disease

or defect, and therefore, he should be released from all terms and conditions

of supervision.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that

the Defendant Ralph Douglas Husby is hereby ACQUITTED and

DISCHARGED as to Counts One and Two of the Bill of Indictment, and any

bond is hereby EXONERATED.

      IT IS FURTHER ORDERED that the Defendant Ralph Douglas Husby

shall be released immediately from all terms and conditions of supervision.

      The Clerk of Court shall provide copies of this Order to counsel for the

Government, counsel for the Defendant, and the United States Marshals

Service. The Clerk is further instructed to close this action.

      IT IS SO ORDERED.           Signed: June 21, 2021




                                       5
